Citation Nr: 1526726	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a cancer of the right shoulder muscle, to include leiomyosarcoma, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to November 1960.  His service included assignment to Operation Red Wing.  The Veteran died in February 2012.  This is a certified substitution case and the appellant, the Veteran's surviving spouse, has been approved for substitution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The RO addressed the claim as a claim to reopen, requiring new and material evidence, as the Veteran was initially denied service connection for leiomyosarcoma in a July 1985 Board decision.  However, 38 C.F.R. § 3.311, regarding claims based on exposure to ionizing radiation, added "any other cancer" to the list of radiogenic diseases after the Board's 1985 denial.  Additionally, in 2003 radiation dose reconstruction recommendations were changed.  In view of the liberalizing nature of the regulatory change which, in effect, created a new basis of entitlement, the appellant's claim for service connection for leiomyosarcoma, based on exposure to ionizing radiation, and based on the changes in radiation dose reconstruction, the claim should be reviewed on a de novo basis and not as a new and material evidence claim.  Spencer v. Brown, 4 Vet. App. 283 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO reopened the claim and considered it on the merits, therefore, the claim is appropriately before the Board.

The appellant appeared and testified at a personal hearing in January 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In an April 2012 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in February 2012.

2.  The appellant is the Veteran's surviving spouse, and she filed a request for substitution within one year of his death.

3.  The competent evidence of record shows that the Veteran's low-grade leiomyosarcoma was not a result of his exposure to nuclear testing during his participation in Operation Redwing, and is not otherwise related to his service.


CONCLUSION OF LAW

The Veteran's leiomyosarcoma was not incurred, and may not be presumed to have been incurred, in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant dies while a claim is pending, an eligible person may be substituted.  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the RO from which the claim originated.  38 U.S.C.A. § 5121A .

In this case, the Veteran died in February 2012 and the appellant filed a claim for substitution in February 2012.  In May 2015 administrative decision, the RO determined that the appellant was eligible to seek substitution regarding the pending claim.  The Board finds that the appellant met the requirements for substitution.  38 U.S.C.A. § 5121A.

Before addressing the appellant's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was met by way of letters from the RO to the Veteran dated November 2004 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claims file contains the Veteran's service treatment record and his VA treatment records.  The Veteran and the appellant have indicated that he received all of his treatment through the VA system.  Additionally, the VA has solicited dose estimations, and review by the Under Secretary for Benefits, as indicated in 38 C.F.R. § 3.311.  The Veteran was not afforded a VA examination prior to his death.  The claims file was reviewed by the Chief Public Health and Environmental Hazards Officer (a physician) for an opinion regarding the likelihood that the Veteran's leiomyosarcoma was a result of his in-service radiation exposure.  As the cancer was treated in the 1970s, a physical examination would not have provided evidence not already available in the record.

With regard to the appellant's request to be substituted as the claimant, the Board notes that the duty to assist does not apply because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  In Manning, the United States Court of Appeals for Veterans Claims (Court) found that the duty to assist could have no effect on appeals that were decided on an interpretation of the law as opposed to a determination based on facts.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Moreover, because the appellant has been substituted for the Veteran, further issuance of notice letters is not required. See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).

First, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2). 

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a) (2).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

In January 2015, the appellant testified that the Veteran noticed a lump on the back of his right shoulder area.  This lump was removed in 1977, and a small tumor was found.  She testified that they were informed that this tumor was cancerous, but that there was some confusion over the years as to the type of cancer or tumor that was discovered.  She stated that there was a recurrence of the cancer in 1980, and that the Veteran required a skin graft following the excision of the cancer.  She reported that the Veteran's arm was in a sling and that this contributed to his difficulty working.  She testified that physicians would look at the scar on his back and assume that it was a melanoma scar.  The appellant's representative and the Veteran's Law Judge noted that the Veteran participated in Operation Red wing and that his exposure to ionizing radiation was conceded.

The claims file shows that in February 1977 the Veteran had a mass over the right scapular area, subcutaneous, removed.  The initial microscopic diagnosis was of dermatofibrosarcoma protuberans.  The slides were sent to a group of Seattle pathologists "in a monthly study session."  The pathologists reviewed the slides and were "approximately equally divided as to whether the changes seen here represent a benign or malignant lesion.  The consensus was, however, that the primary tissue change involved smooth muscle components.  The pleomorphism was felt to represent either an atypical benign leiomyoma or a low grade leiomyosarcoma."

A February 1977 record, from two weeks after excision, noted that the diagnosis was made as a possible low grad malignancy on a consensus bases by the pathologic groups favoring on one side an atypical benign leiomyoma of the subcutaneous area versus a low grade leiomyosarcoma.  The physician was to forward the specimen to the "AFIP in Washington, D.C. for a final decision as to whether this is benign or malignant."  A note from April 1977 noted that they still did not have "the report from AFIP."  There is no indication in the record if a final decision and report was received.

A July 1980 record noted that there was "some apparent confusion" with the February 1977 biopsy, but that it was "interpreted at AFIP as a 'leiomyosarcoma.'"  The Veteran presented in July 1980 with a recurrent bump in the area of the excisional biopsy.  A needle biopsy revealed no malignancy.  However, in light of the prior difficulty in interpreting the removed mass, the new mass underwent an excisional biopsy.  In July 1980, a fibroma was removed from the Veteran's back.  The diagnosis was of "spindle cell mesenchymal neoplasm; biological behavior uncertain."  The tissue was sent to determine if it was a dermatofibrosarcoma protuberance or a leiomyoma (smooth muscle cell tumor).  Conservatively, the physician felt that the neoplasm should be considered "at least locally aggressive, i.e. at least of 'border line malignant nature.'"

A September 1980 record noted that the Veteran underwent a skin grafting following excision of his neoplasm and surrounding tissue.  "The final pathological diagnosis of the specimens submitted from surgery was low-grade leiomyosarcoma with the surgical margins free of tumor.  Electro microscopy confirmed this."

Although the Veteran had additional bumps and lumps on this area of his back investigated, they were found to be cysts.  He had chest x-rays to ensure there was no progression of his leiomyosarcoma.

In July 1987, the Veteran attempted to reopen his claim for service connection, and argued that his leiomyosarcoma was a "skin cancer."  In February 1988, the RO found that the denial of service connection should be continued, however, because a leiomyosarcoma was a cancer of the connective tissue.  In May 1988, the Veteran argued that the radiation dose of 0.835 rem gamma provided by the Navy Nuclear Test Personnel Review in April 1984, did not take into account the times he swam off shore of the Bikini and Eniwetok Atolls, and it did not take into account that the drinking water was filtered from the ocean.  The RO informed the Veteran that his leiomyosarcoma was not one of the recently added ionizing radiation presumptive conditions, and continued his denial.

In August 2004, the Veteran filed the current claim on appeal to reopen a claim of entitlement to service connection for leiomyosarcoma.  He provided information of the history of Operation Redwing, and a National Association of Atomic Veterans article which noted that the Defense Nuclear Agency would not allow for possible inaccuracies in the radiation-measuring instruments used during Operation Crossroads.  The article noted that "in general, the exposures (in the atomic tests) were quite low...only a very small number [of those involved in Operation Crossroads] had exposures exceeding 5.0 rem."  However, the article noted that film badges only measured up to 2.0 rems of radiation, so any higher level of exposure was not recorded.

A May 2007 radiation does assessment for the Veteran, based on his confirmed participation in Operation Redwing, and a Radiation Dose Assessment prepared in accordance with the recommendations provided by the National Research Council's May 2003 report on the Defense Threat Reduction Agency's dose reconstruction program revealed a total skin dose of 550 rem.  In September 2007, the Director of Compensation and Pension noted that leiomyosarcoma is recognized as a radiogenic disease as "any other cancer" under 38 C.F.R. § 3.311(b)(2)(xxiv).  Leiomyosarcoma is a sarcoma and not a skin cancer, a cancer of the "soft tissue sarcoma that originates in the smooth muscle cells."  The Director sent the case back for a dose estimate based on the muscle/tissue and not skin.

Subsequently, external gamma dose estimate of 18 rem, and external neutron dose of 0.5 rem, and internal committed dose the muscle (alpha) of 1.5 rem, and internal committed dose to the muscle (beta plus gamma) of 8 rem were provided.  Initially, the Director of Compensation and Pension, and the Chief Public Health and Environmental Hazards physician addressed the Veteran's case as though he was diagnosed with recurrent leiomyoma, and found that this disease was not related to his exposure to ionizing radiation.  The physician noted that "leiomyosarcoma, however, could have a radiation dose response; melanoma certainly does.  Based on the one pathology report available, it appears most likely that the Veteran never had leiomyosarcoma but rather leiomyoma."

An April 2011 VA scar examination, which addressed a scar caused by basosquamous carcinoma found on the Veteran's right chest, noted that "the Veteran is service-connected for malignant neoplasm.  He states he had a melanoma removed from his right upper back in 1977 and again in 1980."  The examiner, incorrectly, assumed the Veteran was already service-connected for the residuals of his right back excisional scars.  He did not have review of the Veteran's claims file.

In November 2008, the Director of Compensation and Pension returned the case to the Under Secretary of Health for re-review by the Chief Public Health and Environmental Hazards Officer for an opinion as to whether the Veteran's leiomyosarcoma was the result of exposure to ionizing radiation.  

In December 2008, the Chief Public Health and Environmental Hazards Officer noted the 1977 confusion regarding the malignancy of the Veteran's lesion.  To provide the benefit of the doubt to the Veteran, the physician provided an opinion with the assumption that the original lesion was malignant.  Using the maximum ionizing radiation dose estimates for dosage to muscle, and applying it to the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health (used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's leiomyosarcoma), the physician opined that it was unlikely that the Veteran's leiomyosarcoma could be attributed to radiation exposure during his military service.  The physician attached the program's calculation, which showed that the Veteran's radiation dose had a 99th percentile value for the probability of causation of 36.92 percent. 

In December 2008, the Director of Compensation and Pension noted the physician's opinion, and "as a result of this opinion and following our review of the evidence in its entirety, it is our opining that there is no reasonable possibility that the Veteran's atypical leiomyoma or low grade leiomyosarcoma of the right back can be attributed to exposure to ionizing radiation in service."

The RO denied entitlement to service connection for leiomyosarcoma in March 2009.  The Veteran filed a notice of disagreement in May 2009, although he did not make any additional argument.  In March 2009, the Veteran was granted service connection for basosquamous cell carcinoma residuals.  

After a review of the evidence, the Board finds that entitlement to service connection for leiomyosarcoma is not warranted.

Initially, the Board notes that during her January 2015 hearing the appellant stated that she simply wanted the VA to determine what cancer, if any, the Veteran had of his back.  A review of the record shows that in 1977 and in 1980 it was determined that his removed lesions were leiomyosarcoma.  As these are contemporaneous diagnoses, and they were provided via study of specimen, including by a group of pathologists, the Board finds that the most competent evidence of record shows the Veteran had a diagnosis of leiomyosarcoma.  The indication that the Veteran may have had melanoma appears to be based upon a misunderstood history of the Veteran's self-reported treatment or based simply on a visual understanding of his scars.

Regarding whether the Veteran's leiomyosarcoma is due to his service, the Board first notes that leiomyosarcoma is not a presumptive disease specific to radiation-exposed veterans.  As such, presumptive service connection under 38 C.F.R. § 3.309 is not warranted.

Leiomyosarcoma, as a cancer, is a radiogenic disease.  It became manifest to a compensable degree after five years from exposure.  As such, the application of 38 C.F.R. § 3.311 was appropriate.  Dose data was requested and provided.  Initially the wrong data was provided (for skin exposure), but subsequent dose data (for muscle) was provided.  The Veteran's claim was then forwarded for review to the Director of Compensation and pension, who, in turn, sought an advisory medical opinion from the Under Secretary for Health.  See 38 C.F.R. § 3.311(c).  The Chief Public Health and Environmental Safety Officer (physician) opined, based on the dose data provided and the application of the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health, that it was unlikely the Veteran's leiomyosarcoma was the result of exposure to ionizing radiation in service.  As such, the Director of Compensation and Pension additional found that it was unlikely caused by the Veteran's in-service exposure to ionizing radiation.

The Veteran and the appellant argue that the Veteran's leiomyosarcoma is a result of his exposure to ionizing radiation in service because he developed cancer after exposure to radiation.  The Board finds that the appellant's the Veteran's opinions are insufficient to provide the requisite etiology of the leiomyosarcoma because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the statements regarding the cause of his cancer being related to his active service, including exposure to ionizing radiation, are merely speculation as she has not shown that she is medically qualified to prove a matter requiring medical expertise, such as an opinion as to the etiology of the Veteran's leiomyosarcoma.

The Veteran argued that his dose data from the 1980s was too low.  Indeed, the 1985 dose estimate for the Veteran was 0.835 rem gamma.  The dose data determined in 2008 was 18 rem gamma.  The Veteran and the appellant, however, are not competent to determine the cause of cancer as it requires specific medical knowledge and training.  Medical treatment records in the claims file do not relate the Veteran's leiomyosarcoma to his ionizing radiation in service, or to any other cause from service.  A 2011 examiner addressed the Veteran's scar as a residual of melanoma, and did not review the claims file.  The Chief Public Health and Environmental Safety Officer used the dose data and a radioepidemiolgoical program based on National Institute for Occupational Safety and Health data to determine the likelihood that the Veteran's in-service ionizing radiation caused his leiomyosarcoma.  The program noted that even at the 99th percentile, the likelihood that his leiomyosarcoma was caused by the dosage estimate was only 36 percent.  As the medical evidence of record indicates that the leiomyosarcoma is not related to the Veteran's in-service ionizing radiation exposure, entitlement to service connection based on ionizing radiation exposure is not warranted.  There is no additional evidence, lay or medical, which indicates that he leiomyosarcoma could otherwise be related to the Veteran's service.  His service treatment records do not include complaints of a lump on his back in the location where the leiomyosarcoma was discovered. 

While the Board is sympathetic to the appellant's claim, the weight of the evidence as discussed above is against the claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53 .


ORDER

Entitlement to service connection for leiomyosarcoma, to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


